 1

 2

 3
     San
 4

 5                          3034
                 3425
 6
 7

 8

 9

10

11                                                           00537

12
                        ,
13                                             APPROVAL OF
14

15
                                ,
16
                            .
17

18

19                                  11 6
20                                                       , Supervisory
21

22                                                                       Ordonio
23   Dixon
24           .
25

26

27

28                                             .

                                           1                                       00537
 1

 2

 3
 4

 5            .
 6
 7
                  ox 36025
 8

 9                                    3143
                                     5657
10                               5010
11
                     4, 2020
12                                           MARCIA L. MITCHELL
13

14

15                   4, 2020
16

17

18

19

20
                             .
21   DATED: January 28, 2020.

22

23

24

25

26

27

28


                                             2                    00537
